Citation Nr: 0822497	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  07-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to additional benefits under Chapter 31 of Title 
38 of the United States Code.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, retired from U. S. Army in 
April 1997 after more than 22 years of active duty. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision in May 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2007, the appellant appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In July 2007, Report of Contact, it was noted that the 
veteran had not completed his Bachelor of Science degree in 
Information Technology for entry-level employment.  

In November 2007, the veteran testified that he received his 
Bachelor of Science degree in April 2007.  

As there has been no determination since then as to whether 
the veteran has been in rehabilitation to point of 
employability status under 38 C.F.R. § 21.72, and as such a 
determination is necessary before considering whether the 
veteran is eligible for additional benefits under Chapter 31, 
the case is REMANDED for the following action:

1. Ask the veteran to document 
completion of his Bachelor of Science 
degree in Information Technology. 

2. Make a determination as to whether 
the veteran is now rehabilitated to the 
point of employability status under 
38 C.F.R. § 21.72, and if not what 
status he is currently in.  If the 
veteran is found to be rehabilitated, 
determine whether there is a basis for 
reentering into a rehabilitation 
program under 38 C.F.R. § 21.284.

3. If the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


